Citation Nr: 0907882	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel








INTRODUCTION


The Veteran served on active duty from February 1963 to 
February 1966.  He was awarded the Combat Infantryman's 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO awarded service 
connection for PTSD; an initial 30 percent evaluation was 
assigned, effective May 19, 2005.  The Veteran disagreed with 
the RO's assignment of an initial 30 percent evaluation to 
the service-connected PTSD, and this appeal ensued.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the Veteran's claims file and finds 
that additional substantive and procedural development is 
necessary prior to a final Board disposition on the initial 
evaluation and TDIU claims currently on appeal.

I.  Substantive Development

(i)  Initial Evaluation Claim-PTSD 

The Veteran was afforded a psychiatric VA examination in 
October 2005.  A copy of said examination report is in the 
claims file.  The report of that evaluation does not provide 
the objective clinical findings necessary to properly 
evaluate the current severity of his service-connected PTSD.   
A determination as to the severity of the Veteran's service-
connected PTSD is especially important in this particular 
instance because he also has significant conditions that are 
not service connected, such as alcohol abuse.  The Board is 
unclear as to whether the Veteran's alcohol abuse may be 
dissociated from, or is part and parcel of, his service-
connected PTSD.  Symptoms related to nonservice-connected 
disorders generally cannot be used as grounds for increasing 
the rating for his PTSD.  The Board cannot render an informed 
decision concerning the level of disability caused by his 
service-connected PTSD in the absence of specific medical 
information regarding the coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).

In addition, there is contrasting evidence as to the affect, 
if any, the Veteran's service-connected PTSD----the sole 
service-connected disability--- has on his ability to secure 
and maintain gainful employment.  In this regard, E. H. M. D, 
the Veteran's treating psychiatrist, concluded that he was 
unable to sustain social and work relationships and was 
permanently and totally disabled/unemployable due to his 
PTSD.  

In contrast to Dr. E. H.'s finding that the Veteran was 
totally unemployable due to his PTSD, are an October 2005 VA 
examination report, disclosing that the appellant had 
stopping working in 1996 due to "hip problems," and a 
November 2006 Social Security Administration (SSA) decision, 
showing that the Veteran was found to have been disabled due 
to a primary disability of "Osteoarthrosis and Allied 
Disorders," a disability for which service connection has 
not been awarded.  (See, October 2005 VA examination report 
and November 2006 Social Security Administration decision).  

Therefore, prior to further appellate review of the instant 
initial evaluation claim, an additional VA psychiatric 
examination to obtain more current findings as to the nature 
and severity of the service-connected PTSD and its affect, if 
any, on the Veteran's employability would be useful in the 
appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

(ii) TDIU claim

Regarding the Veteran's claim for TDIU, the record does not 
contain a medical opinion as to whether the Veteran is unable 
to secure and maintain gainful employment (physical or 
sedentary) in light of his service-connected PTSD--his sole 
service-connected disability.  As stated by the Court in 
Friscia v. Brown, 
7 Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Thus, a 
VA examination is therefore required to also address this 
issue.

It is clear that development and adjudication of the 
Veteran's initial rating claim could have a direct impact on 
the outcome of the claim for a grant of TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the Board's resolution of the TDIU claim at the present time 
would be premature.  That determination must be adjudicated 
in connection with the claim of entitlement to an initial 
rating for PTSD.

While adjudication of the TDIU claim should be held off until 
the initial rating matter is decided, additional development 
as to the TDIU matter at this time is not pre-mature.  During 
the examination to assess the severity of the Veteran's 
service-connected PTSD, the examiner should also be asked to 
provide findings relevant to the matter involving entitlement 
to a TDIU.  Specifically, the examiner should make findings 
as to whether the Veteran is unable to secure or maintain 
gainful employment in light of his service-connected PTSD, 
alone. 

II.  Procedural Development

In addition, the Veteran receives routine treatment for his 
PTSD from the VA Medical Center (VAMC) in Fayetteville, North 
Carolina.  While this case is in remand status, the RO should 
obtain all records of current treatment for PTSD.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since November 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records pertaining 
to the Veteran from the VAMC in 
Fayetteville, North Carolina, dating 
from November 2007 to the present.  If 
additional records are non-existent, or 
are unavailable, documentation stating 
this fact must be contained in the 
claims file.  

2.  After any outstanding records are 
added to the claims folder (to the 
extent available), schedule the Veteran 
for a VA medical examination to 
determine the nature and severity of 
his service-connected PTSD and its 
affect, if any, on his employability.

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

In rendering the above- referenced 
findings, the examiner should, to the 
extent possible, distinguish the 
symptoms of the service-connected PTSD 
(including GAF assignment) from those 
attributable to any non-service-
connected disabilities to include, but 
not limited to, "hip problems," 
alcohol abuse and "Osteoarthrosis and 
Allied Disorders."  If, however, it 
not medically possible to do so, the 
examiner should clearly so state.

The examiner must offer an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to 
obtain or maintain substantially 
gainful employment solely as a result 
of his service- connected PTSD, as 
opposed to a non-service-connected 
disability.  In doing so, the examiner 
also must consider the Veteran's 
education, experience, and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service-
connected disability, alone. 

In formulating the foregoing opinion, the 
VA examiner is requested to comment on 
the following evidence:  (a) October 2005 
VA examination report, disclosing that 
the Veteran reported being unemployed due 
to "hip problems;" (b) November 2006 
SSA decision, reflecting that the Veteran 
was found to have been disabled due to 
Veteran reported being unemployed due to 
"Osteoarthrosis and Allied Disorders," 
a disability for which service connection 
has not been awarded; and (c) treatment 
records, prepared by the Veteran's 
treating psychiatrist, Dr. E. H. F., 
containing an opinion that the appellant 
was unable to sustain social and work 
relationships and was permanently and 
totally disabled and unemployable due to 
his PTSD.  

3.  After completion of the above and 
any additional development of the 
evidence that the RO may deem 
necessary, the RO should review the 
record and readjudicate the issues on 
appeal in light of any additional 
evidence added to the record assembled 
for appellate review.  If any benefit 
sought remains denied, the Veteran 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to assist the Veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims. 38 C.F.R. § 3.655 
(2008).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




